Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the application filed on 02/26/2021.
	Currently, claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 has been considered by the examiner.  

Claim Objections
Claim 10 (as well as claims 11-13 by dependence thereon) is objected to because of the following informalities:  “wherein the forms the protective layer reacts” seems to be grammatically incorrect and should be something like “wherein forming the protective layer includes reacting” or similar.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
Claim 15 (as well as claims 16-20 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the same process conditions" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  The office notes that it suggests to introduce the process conditions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huang et al. (“Huang” US 2016/0181163 published 06/23/2016).
As to claim 15, Huang shows a method (see Fig. 7-10) of manufacturing a semiconductor device, the method comprising: 
depositing a first work function tuning layer over a high-k dielectric layer (see depositing layer 128 as WF tuning layer over layer 126 of TaO a high-k material; [0025] and [0028]), the high-k dielectric layer being at least partially located within an interlayer dielectric layer (see the layer 126 being in ILD layer 114 in [0012]); 
removing a first portion of the first work function tuning layer (see etch of Fig. 9 removing part of layer 128; [0031]); and 
forming a protective layer on the high-k dielectric layer (see forming a protective layer of ODP coordinated onto TaO in [0032]), the protective layer being located where the first portion of the first work function tuning layer was previously located (note this is formed where 128 was previously), the forming the protective layer being performed under the same process conditions as the removing the first portion of the first work function tuning layer (see the protection layer being formed under the same process conditions as the removal is being done under as they happen in the same step).  

As to claim 16, Huang shows a method wherein the removing the first portion of the first work function tuning layer comprises applying a phosphorous-containing etchant (see orthophosophoric acid applied in [0031]).  

As to claim 17, Huang shows a method wherein the phosphorous-containing etchant comprises phosphoric acid (see the orthophosphoric acid above, another name for this).  

As to claim 18, Huang shows a method wherein the high-k dielectric layer comprises a first metal and the protective layer comprises the first metal (note the TaO layer is the high-k layer and the protective layer includes Ta as well).  

As to claim 20, Huang shows a method wherein the first metal is tantalum (see the Ta in the monolayers noted above from the TaO).  

Allowable Subject Matter
Claims 1-14 will be allowed once all formalities noted above are taken care of.
As to claim 1, the office notes that the prior art of record does not show the limitations of “removing a second portion of the work function tuning layer with an etchant” “wherein the etchant additionally forms a protective layer by reacting with an exposed surface of the gate dielectric layer” “blanket depositing a second work function tuning layer over the first portion” and “removing a first portion of the second work function tuning layer” all together in the context of the overall claim.  The office notes that the 163’ reference used above is likely the closest art of record as ultimately the application of a etching that additionally forms a protective layer clauses have to be met.  However, all of the layers that can be used as the second workfunction layer are not blanket deposited and do not have part of them being removed.  Further the office notes that there is no prior art of record tending to show these limitations being reasonably obvious under 35 U.S.C to bring in at the same time into the 163’ reference’s method.  Finally, although the 163’ reference shows the etching that additionally forms a protective layer noted above, there is no other primary available which it would be obvious to bring that step into in a reasonably obvious combination under 35 U.S.C 103.  Thus the office finds that the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 8, the office notes that the prior art of record does not show the limitations of “blanket”, “blanket”, and “applying a wet etchant onto a first portion, but not a second portion, of the first work function tuning layer, wherein the wet etchant sequentially removes the first portion of the first work function tuning layer and forms a protective layer on the high-k dielectric layer, the protective layer comprising a metal from the high-k dielectric layer” all together in the context of the overall claim.  The office notes that the 163’ reference used above is likely the closest art of record as ultimately the application of a wet etchant clause has to be met.  However, all of the layers that can be used as high-k layer are not blanket deposited.  Further the relevant work function layer is not blanket deposited.  Further the office notes that there is no prior art of record tending to show these limitations being reasonably obvious under 35 U.S.C to bring in at the same time into the 163’ reference’s method.  Finally, although the 163’ reference shows the last of the three noted limitations above, there is no other primary available which it would be obvious to bring that step into in a reasonably obvious combination under 35 U.S.C 103.  Thus the office finds that the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  
	
Claim 19 objected to as being dependent upon a rejected base claim, and is rejected under 35 U.S.C 112 as noted above but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the office does note that there are many ways of remedying the issue under 35 U.S.C 112 which may possibly broaden the scope of the independent claim which will then, in some instances, cause this claim to no longer be allowable due to more art being available to address the newly amended parent claim.  So the office recommends caution in deciding how to amend the parent claim to overcome the rejection under 35 U.S.C 112.  
  As to claim 19, the office notes that the prior art of record does not show the limitations of “wherein the first metal is hafnium” all together in the context of the overall claim along with its parent claims 15 and 18.  The office notes that the 163’ reference used above is likely the closest art of record as ultimately the last clause of that claim has to be met.  However, the relevant layers are not described as including hafnium in the reference and although other references sometimes include an intermediate layer of hafnium in a gate stack the office cannot in this instance determine that one of skill in the art would appreciate whether or not the Hf would also go into the protective layer (for instance 128 in the 163’ reference).  Indeed it is not clear even as of this date whether such would happen in the 163’ reference’s method if HfO was used for layer 126.  Thus the office finds that the claim to not be anticipated and further finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891